COURT OF APPEA! S
                                                                                                                               fGr+ 11
                                                                                                                Z014 SEP - 9
                                                                                                                                PH 9: 22
    IN THE COURT OF APPEALS OF THE STATE OF WASHINGtO                                                                          IS7' i' TON

                                                     DIVISION II

 STATE OF WASHIGNTON,                                                                    No. 44876 -9 -II


                                         Respondent,


         v.



 WILLIAM ALLEN REPP SR.,                                                        UNPUBLISHED OPINION


                                         Appellant.


        MELNICK, J. —     After a bench trial on stipulated facts, the trial court found William Allen


Repp Sr. guilty of possession of methamphetamine and obstructing a law enforcement officer.

Repp appeals his convictions. First, Repp argues that the trial court erred by finding that there was

probable cause   to   support      his   arrest   for obstructing   a   law   enforcement officer.       Repp is incorrect

and we affirm the trial court' s finding that there was sufficient probable cause for his arrest. Repp

also argues that his conviction for obstructing was entered in error because the trial court never

made   findings that he   committed          the   crime of   obstructing      a   law   enforcement officer.    The State


concedes that the trial court improperly entered a finding that Repp was guilty of obstructing a law

enforcement officer.      We accept the State' s concession and remand for the trial court to vacate


Repp' s conviction for obstructing a law enforcement officer.

        We    affirm    the        methamphetamine          possession        conviction,      reverse    the   obstructing

conviction, and remand        to   the trial   court.
44876 -9 -II



                                                                 FACTS


          On August 13, 2012, Longview Police Officer Chris Trevino was detaining a suspect in a

stolen vehicle         investigation.         During   the    procedure,   Repp   entered     the alleyway.   He approached


the   officer while          yelling   at   him.   Repp   also shined a    flashlight   at   Trevino.   Trevino ordered Repp

to turn off the flashlight two separate times, and Repp failed to comply. Trevino, distracted by the

light, had to decide whether to continue detaining the suspect or to direct his attention to Repp.

Trevino disengaged from the suspect and directed his attention to Repp. Trevino approached Repp

and placed him under arrest for obstructing a law enforcement officer. After a search incident to

arrest,       Trevino        located    a   pouch    of   a   white   crystalline   substance,      later determined to be


methamphetamine, in Repp' s sock.

              The State      charged    Repp with possession of a controlled            substance — methamphetamine and




obstructing        a   law     enforcement officer.        Repp filed a motion to suppress the evidence seized as a

result of his arrest because Trevino did not have probable cause to arrest him for obstructing a law

enforcement officer. After a hearing, the trial court entered written findings of fact and conclusions

of law. The trial court made the following three conclusions:

                        Officer Trevino was in the midst of discharging his official duties when
                        1.
              he came into contact with [Repp].
                      2. [ Repp' s] actions did not hinder Officer Trevino' s ability to arrest the

              suspect. Due to presumably enough ambient light, Officer Trevino could see and
              identify [Repp]. Officer Trevino was not blinded by [ Repp' s] flashlight; rather he
              was distracted.
                        3.     However, under these circumstances, the fact that Officer Trevino had
              to   decide      whether to delay his arrest of his suspect and neutralize [ Repp]

              immediately or to proceed with the arrest of his suspect did in fact delay Officer
              Trevino in the discharge of his official duties.
                        4. [    Repp' s] motion to suppress is denied and the evidence is admissible.

Clerk'    s   Papers    at     2.
44876 -9 -II




         After the trial court denied his motion to suppress, Repp waived his right to a jury trial and

proceeded      to   a   bench trial    on   stipulated     facts.       The trial court' s written findings of fact and


conclusions of law state that Repp was guilty of possession of methamphetamine but the findings

of fact, conclusions of law, and the verdict do not reference the charge for obstructing a law

enforcement officer.           However, the judgment and sentence states that Repp was guilty of both

possession of methamphetamine and obstructing a law enforcement officer. Repp appeals.

                                                          ANALYSIS


I.       MOTION TO SUPPRESS


         Repp argues that the trial court erred by denying his motion to suppress evidence of the

search incident to arrest because Trevino lacked probable cause to arrest him. Probable cause to

arrest exists where an officer knows of facts and circumstances that would lead a person of


reasonable caution to believe that a crime has been or is being committed. State v. Terrovona, 105

Wn.2d 632, 643, 716 P. 2d 295 ( 1986). The officer need not possess facts to establish guilt beyond


a reasonable        doubt in   order   to   meet   the   standard       for   probable cause.   State v. Scott, 93 Wn.2d 7,


11, 604 P. 2d 943 ( 1980).


         Under RCW 10. 31. 100 a law enforcement officer may arrest a person for a misdemeanor

or gross misdemeanor without a warrant when the crime is being committed in the officer' s

presence. "     A person is guilty of obstructing a law enforcement officer if the person willfully

hinders, delays, or obstructs any law enforcement officer in the discharge of his or her official

powers    or    duties."       RCW 9A.76. 020( 1).            Obstructing a law enforcement officer is a gross

misdemeanor. RCW 9A.76. 020( 3).




                                                                    3
44876 -9 -II



         Repp argues that although his behavior distracted Trevino, a reasonable police officer

would not believe that Repp committed a crime. He alleges that because the trial court concluded

Trevino could have finished arresting the suspect, even while Repp was shining the light at him,

he did not hinder, delay, or obstruct Trevino. But the facts are clear that while arresting a suspect,

Trevino was delayed or obstructed when Repp entered the alleyway, yelled at the officer, and

illuminated him         with a   flashlight.   Repp distracted Trevino to the point that he disengaged from

the arrest   of   the   suspect and    had to focus   on
                                                           Repp. Trevino had to determine what role, if any,

Repp played in the initial criminal investigation. He posed a possible threat to the officer. Under

the standard for establishing probable cause, the trial court did not err by determining that.Trevino

had probable cause to arrest Repp for obstructing a law enforcement officer. See Scott, 93 Wn.2d

at 11. Accordingly, the trial court did not err by denying Repp' s motion to suppress.

II.      CONVICTION FOR OBSTRUCTING A LAW ENFORCEMENT OFFICER


         Repp also argues that the trial court erred by entering the obstructing a law enforcement

officer conviction because there is nothing in the record demonstrating the trial court entered a

guilty   verdict   for this      charge.   The State concedes that the judgment and sentence improperly

includes a conviction for the obstructing a law enforcement officer charge. Because the trial court

never entered a verdict finding Repp guilty of obstructing a law enforcement officer, the judgment

and`sentence is incorrect. Accordingly, we accept the State' s concession and remand to the trial

court to vacate the obstructing a law enforcement officer conviction.




                                                             4
44876 -9 -II



        We     affirm   the   methamphetamine possession conviction ( count    1),   reverse the obstructing

conviction ( count      2),   and remand to the trial court to remove the obstructing conviction from the

judgment and sentence.


        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW 2. 06. 040,

it is so ordered.




We   concur: